DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 5, 6, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has presented a new independent claim (claim 14) and argues that reference to Eikenberry et al., do not teach all the limitations of the claim.  As detailed below, the Examiner now cites reference to LaRossa et al., which in combination with Eikenberry et al., meets all the limitations of the instant claims.  Because reference to LaRossa et al., is newly cited, the Examiner will not argue the merits of its teachings, or the combination with Eikenberry et al., as Applicant has not had an opportunity to review the references previously.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 14, it is unclear how the amount of the rare metal components represents the amount of the reaction and detection layers as recited in claim 14.  The Examiner is unable to determine the metes and bounds of the phrase “represents the amount” as it is unclear if Applicant is referring to the volume of the metal component or the weight of the metal component applied to the individual layers.  Furthermore, it is unclear how the amount of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaRossa et al., (US 4,555,484) in view of Eikenberry et al., (US 4,132,528).
Regarding claim 14, LaRossa et al., teach a multilayer analytical element (column 4 lines 40-48) comprising first and second reagent layers  (column 4 lines 24-29, 40-48) wherein the first layers comprise a reaction reagent, a swelling agent, titanium dioxide and an alkali metal component (column 4 lines 24-29, 40-48, 49-60).  LaRossa et al., also teach the layers comprising manganese, cobalt, zinc, and iron as enzyme activators (column 6 lines 24-26).  Additionally, LaRossa et al., teach the alkali buffers being present in an amount that represents the amount of the first and second layers (column 5 lines 60-63, column 6 lines 6-11).  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) detailed above.  The Examiner also notes that LaRossa et al., teach a light scattering pigment identical to that of the instant application (titanium dioxide), thus one would expect the refractive index of titanium dioxide as taught by LaRossa et al., to be at least 2.5.  LaRossa et al., do not teach the alkali metal component being lithium hydroxide.
Eikenberry et al., teach a diagnostic test element wherein lithium hydroxide is utilized for maintaining alkaline pH (column 9 lines 3-31).  Eikenberry et al., teach that it is advantageous to utilize lithium hydroxide as a means of providing a buffer with increased stability that retains a high degree of alkalinity (column 9 lines 8-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify LaRossa et al., to utilize lithium hydroxide as a rare metal component in order to provide a buffer that exhibits increased stability and a high degree of alkalinity as taught by Eikenberry et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798